                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DI STRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION
                                   No. 2:92-cr-26-BO-1

UNITED STATES OF AMERICA                        )
                                                )
V.                                              )                      ORDER
                                                )
CAL VIN ANTONIO SPENCER                         )


          Thi s cause is before the Court on defendant's motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(l)(A) . For the reasons that follow, the motion is denied.

                                           BACKGROUND

          In April 1994, the Court sentenced defendant to a total term of 270 months' imprisonment

fo llowing guilty pleas to bank robbery and possession of a firearm in connection with a crime of

violence. Defendant was also sentenced to (1) a 20-year term in state court in July 1994 fo llowing

convictions for drug, firearm, and assault offenses, and (2) 77 months for attempted escape and

aggravated assault on a federal officer, 25 months of which were ordered to run consecutive to the

federal sentence in thi s action. See United States v. Spencer, 5 :94-CR-54-BR. Defendant's

projected release date is March 28 , 2024.

          In June of this year, defendant fi led the instant motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(l)(A).

                                             DISCUSSION

          Subj ect to few exceptions, a sentence that has been imposed may not be modified. 18

U.S .C. § 3582(c) . One exception to this general rule is compassionate release. § 3582(c)(l)(A).

Prior to the passage of the First Step Act on December 2 1, 20 18 , 1 the discretion to file a motion



1
    Pub. L. 11 5-39 1, 132 Stat. 5194.



             Case 2:92-cr-00026-BO Document 84 Filed 07/31/20 Page 1 of 3
for compassionate release under § 3582(c)(l)(A) rested entirely with the Director of the BOP.

Section 603 of the First Step Act amended 18 U.S .C. § 3582(c)(l)(A) to provide that a defendant

may request compassionate release from the sentencing court after exhausting his administrative

remedies.

       Compassionate release may be available to defendants where ( 1) extraordinary and

compelling circumstances warrant a reduction in sentence or (2) a defendant who is serving a life

sentenced imposed pursuant to 18 U.S.C. § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)(l)(A)(i)-(ii). A reduction under either section

must be consistent with applicable policy statements issued by the United States Sentencing

Commission. Id. at (c)( 1)(A). The commentary to section 1B 1.13 of the United States Sentencing

Commission ' s advisory      Guidelines Manuel provides criteria for           determining    whether

extraordinary and compelling circumstances are present. U.S .S.G. § 1B1.13 , comment. n.1. These

criteria generally concern the age, medical condition, or family circumstances of the defendant.

       In addition to considering whether extraordinary and compelling circumstances are

present, a court must further consider the 18 U.S.C . § 3553(a) factors and determine whether the

defendant is a danger to the safety of another or the community as provided in 18 U.S .C. § 3142(g).

       Here, the § 3553(a) factors caution against relief. In the latter half of 1992, defendant

committed five violent robberies of banks, during which he locked employees in vaults and

communicated threats to their physical safety. Given such violent conduct, after considering the

re levant factors , the Court believes that the sentence imposed in this action remains sufficient, but

not greater than necessary, to advance with the purposes of sentencing set forth § 3553(a). The

Court, therefore, denies defendant ' s motion .




                                                  2

            Case 2:92-cr-00026-BO Document 84 Filed 07/31/20 Page 2 of 3
                                    CONCLUSION

      Defendant's motion for compassionate release [DE 72] is DENIED. The motion to seal

[DE 80] is GRANTED.

      SO ORDERED, this   _JQ_ day of July , 2020.


                                      ~~I~
                                        CHIEF UNITED ST ATES D ~JUDGE




                                           3

        Case 2:92-cr-00026-BO Document 84 Filed 07/31/20 Page 3 of 3
